Citation Nr: 1704006	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for actinic keratosis.

3.  Entitlement to service connection for basal cell carcinoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  He also had subsequent service in the United States Army Reserve and in the Massachusetts Army National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.

The Board recharacterized the issue originally adjudicated by the RO as service connection for melanoma more broadly as service connection for skin cancer and remanded the case for further development in November 2014.  In a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a scar as a residual of malignant melanoma of the left forearm, and the Veteran only challenged the initial evaluation assigned for that disability.  The AOJ continued to process the Veteran's skin cancer appeal, characterized as service connection for actinic keratosis and basal cell carcinoma, in the readjudication of the appeal at that same time.  See March 2015 supplemental statement of the case (SSOC); see also, e.g., April 2013 Bd. Hrg. Tr. at 6-7 (Veteran testifying that he also had basal cell carcinoma, in addition to excision of melanoma on the left forearm); July 2011 Dr. O.D. private treatment record (showing a diagnosis of actinic keratosis) and January 2015 VA examination (showing a diagnosis of basal cell carcinoma).  The case was subsequently returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) for the bilateral hearing loss claim in October 2016.  Because the Board is granting that benefit sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claim at this time, i.e., without first sending a copy of the opinion to the Veteran and his representative to allow them a 60-day period to submit responsive evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).

The Board also notes that the Veteran submitted a timely formal notice of disagreement (NOD) with the March 2015 rating decision, challenging the initial evaluation assigned for the service-connected left forearm scar.  See August 2015 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is related to his military service.

2.  On April 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the appeal as to the issue of entitlement to service connection for actinic keratosis.

3.  On April 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the appeal as to the issue of entitlement to service connection for basal cell carcinoma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  The criteria for withdrawal of the appeal for the issue of service connection for actinic keratosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for the issue of service connection for basal cell carcinoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to November 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In this case, based on the dates of the Veteran's first period of service, there is an assumption that the testing method was ASA units; these results have been converted to ISO-ANSI units in this decision to facilitate data comparison.

The Veteran has contended that he developed bilateral hearing loss as a result of exposure to excessive noise during his military service that progressed since that time.  See, e.g., October 2011 NOD; April 2013 Bd. Hrg. Tr. at 9-12.  His service personnel records list his military occupational specialty as an engine missile equipment specialist and a motor repairman.  On review, the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, the Veteran has a current diagnosis of bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.  See, e.g., January 2015 VA examination report.  Thus, the dispositive issue is whether there is a relationship between his current hearing loss and in-service noise exposure.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of hearing loss.  His ears and drums were found to be normal, and whispered voice testing was 15/15 in both ears at the time of the April 1960 enlistment examination.  He also denied a history of ear trouble on the corresponding report of medical history.
	
The Veteran was provided an audiogram in December 1960, during which puretone thresholds, in decibels (converted to ISO-ANSI units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
10
5
0
0
-5

During an April 1963 separation examination, the Veteran's ears and drums were again found to be normal, and he denied a history of ear trouble on the corresponding report of medical history.  On audiological evaluation, puretone thresholds, in decibels (converted to ISO-ANSI units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
10
0
5
10

On the August 1975 National Guard enlistment examination, the Veteran's ears and drums were again found to be normal, and he denied a history of ear trouble on the corresponding report of medical history.  On audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
5
LEFT
35
30
15
15
20

The Veteran was provided a VA examination in June 2011 at which time an audiogram revealed left ear, but not right ear hearing loss for VA purposes.  The examiner determined that it was less than likely that the Veteran's history of noise exposure in the Army had caused his current left ear hearing loss.  In so finding, she cited the lack of a significant threshold shift between the Veteran's enlistment and discharge, as well as the onset of symptoms in 2007.  The Board finds that this opinion is inadequate because it is unclear if the examiner considered the complete history of the development of the disorder in providing the opinion, inasmuch as the Veteran had reported 2007 as the onset date for tinnitus to the examiner, rather than hearing loss.  See also, e.g., Bd. Hrg. Tr. at 9 (Veteran testified that he experienced hearing loss immediately following his June 1963 separation from service).  In addition, the April 1960 enlistment examination only included whispered voice testing, but a comparison between the December 1960 audiogram and the April 1963 separation audiogram revealed a 15 decibel shift in the left ear at 4000 Hertz.

The Veteran was provided another VA examination in January 2015 at which time an audiogram revealed bilateral hearing loss for VA purposes in both ears.  The examiner determined that it was less likely than not that the Veteran's noise exposure caused his hearing loss.  In so finding, the examiner noted that the Veteran had normal hearing at the time of his April 1963 separation examination.  She also referenced the Institute of Medicine report concluding that noise-induced hearing loss occurs immediately and that there is no scientific support for delayed onset.  The Board finds that this opinion is also inadequate because the examiner did not discuss the December 1960 or August 1975 audiograms.  

In a June 2015 opinion, a private audiologist determined that the Veteran's hearing loss was as least as likely as not a result of exposure to a high noise environment during his active duty service.  The Board acknowledges this opinion; however, it has limited probative value because there was no rationale for the conclusion reached.

The October 2016 VHA audiologist determined that the Veteran's current bilateral hearing loss was at least as likely as not related to his military service.  In so finding, she explained that, although enlistment testing in April 1960 consisted only of whispered voice testing, subsequent testing in December 1960 documented normal hearing thresholds bilaterally from 500 to 6000 Hertz.  The VHA audiologist further explained that separation testing in April 1963 also indicated normal hearing thresholds bilaterally from 500 to 6000 Hertz; however, there was a significant (15 decibel (dB)) threshold shift/decrease noted at 4000 Hertz in the left ear.  She concluded that due to this documented loss of hearing sensitivity during active duty, the Veteran's current bilateral hearing loss was at least as likely as not related to his military service.  The Board finds that this opinion has significant probative value, as it is based on a review of the claims file and is supported by rationale.  This is the one medical opinion that considers the complete factual history and contains rationale for the conclusion reached.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.  



Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by a veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In this case, the Veteran withdrew the issues of entitlement to service connection for actinic keratosis and basal cell carcinoma in an April 2015 written statement.  This statement was submitted by the Veteran after he received the March 2015 rating decision granting service connection for the scar as a residual of malignant melanoma of the left forearm and the corresponding SSOC listing the skin-related issues remaining on appeal, as discussed above.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.

The Board acknowledges the additional argument provided by the Veteran's representative in the July 2016 written appellate brief as to these issues; however, the Veteran's requested withdrawal became effective at the time of his April 2015 submission.  VA regulation does provide that a withdrawal of an appeal does not preclude filing a new NOD and, after an SOC is issued, a new substantive appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file an NOD or substantive appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the July 2016 brief was filed well beyond one year after notice of the September 2011 rating decision on appeal; therefore, the appeal cannot be reinstated, as this document is outside the time period for a valid appeal.





ORDER

Entitlement to service connection for bilateral hearing loss is granted.
The appeal as to the issue of entitlement to service connection for actinic keratosis is dismissed.

The appeal as to the issue of entitlement to service connection for basal cell carcinoma is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


